DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.5, 
Status of Claims
Due to communications filed 9/14/22, the following is a non-final first office action. Claims 1, 3, 8, 12, 15 are amended. Claims 6, 13 and 20 are cancelled. Claims 1-5, 7-12 and 14-19 are pending in this application and are rejected as follows. The previous rejection has been maintained.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With regard to the present claims 1-5, 7-12 and 14-19, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.
In addition, the claim recites a judicial exception. The claims as a whole recite a method of “Organizing Human activities”, and “Mental Processes”. The claimed invention is a method that allows for access and update of electronic data records, and communication of information related to the electronic data records, which is a method of managing personal behavior including following rules or instructions, and also concepts performed in the human mind, (including and observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions or mental processes grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of accessing, updating, and communicating shipment information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing table management records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating and communicating information related to table management records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.

With respect to the 101 rejection,, Applicant’s argue (for claim 1 and its respective dependent claims), that the claims are patent eligible for the same reasons as discussed in “Example 37” and “Example 42” of the Subject Matter Eligibility Guidelines.  However, Examiner respectfully disagrees.  With regard to “Example 37”, this claim rearranges icons on a graphical user interface based on the amount of use of each icon which is a practical application.  In the present invention, the table selection interface is changed into a multiple selection interface merely based on a selection of the multiple table.  There is no further language to distinguish these claims from  data update and manipulation steps, which are abstract ideas.  Examiner interprets the steps of the present claims to be no more that applying an abstract idea on a general purpose computer and as a whole does not integrate  and as a whole does not integrate the mental process into a practical application.
Applicant mentions that the Action does not appear to address the claim features recited in claim 1 since the action asserts that the “claimed invention is a method that allows for access and update of electronic data records, and communication of information related to the electronic data records” even through the claims do not recite the phrase “electronic data records”.  However, Examiner respectfully disagrees. The present claims disclose an apparatus containing a processor, including a  table selection interface with a  selectable menu options that indicate selection of a table.  In this case, examiner interprets the table data  of the present invention as being analogous to the electronic data records since this table data is being selected, and updated electronically through use of the processor associated with the apparatus.
With regard to “Example 42”,  this claim takes content entered in a non-standardized format based on the hardware and software platform used, converts the content to a standardized format and stores the standardized format over the network, which serves as a technological advance.  In the present invention,  the table selection interface is merely updated with no further language to distinguish the steps as merely data update and manipulation.  In addition, there is no further language that shows how any technological advance takes place.  The present invention merely shows data update and manipulation through the use of tables.
Claims 8 and 15 and their respective dependent claims are still rejected under 101 for at least the same reasons as independent claim 1.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 2, 2022

/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628